Appeal by defendant and third-party plaintiff, as limited by its brief, from so much of an order of the Supreme Court, Queens County, dated October 31, 1967, as (1) on reargument adhered (with an exception, i.e., granting a time extension) to the original decision which, in opening appellant’s default in appearing and answering the complaint, imposed certain conditions and (2) denied appellant relief as to the third-party defendant. Order modified, on the law and the facts, by adding a further exception to the adhering direction, namely, a provision striking out the condition in the original decision (order dated June 14, 1967) requiring •appellant to “ post a bond or other security in the amount of $10,000 to secure any judgment that might be rendered herein against the said defendant, Johnson Security Bureau.” As so modified, order affirmed insofar as appealed from, without costs. The time within which appellant may comply with the remaining condition (payment of a full bill of taxable costs) is further extended until 20 days after service of a copy of the order entered hereon, with notice of entry. In our opinion, there was no willful default by appellant in failing to appear or answer; and therefore appellant should not have been required to give a bond *962or other security in the amount of $10,000 to secure any judgment that might be rendered herein against it. Christ, Acting P. J., Brennan, Hopkins, Benjamin and Munder, JJ., concur.